Case 0:19-cv-62181-AMC Document 37 Entered on FLSD Docket 06/10/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE #: 0:19-cv-62181- FAM

  WILHELRMS TEDDYS ANDRE,

          Plaintiff,

  v.

  RYAN T. BIRO, individually,

          Defendant.
                                     /

       DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S UNAUTHORIZED SECOND
        AMENDED COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

          Defendants, RYAN T. BIRO, CLAYTON ROBERSON, CARY DEJEAN, THOMAS

  NELSON JR., PAUL HORMANN, and LUIS CASTRO (collectively, “Defendants”) by and

  through undersigned counsel and pursuant to the Federal Rules of Civil Procedure and the Local

  Rules for the Southern District, hereby request entry of an Order striking Plaintiff, WILHELRMS

  TEDDYS ANDRE’s Second Amended Complaint [DE 36], and further state:

  I.      Introduction

          1.      On August 30, 2019, pro-se Plaintiff Wilhelrms Teddy Andre filed his initial

  Complaint for damages against Sunrise Police officer Ryan T. Biro. See DE 1.

          2.      Prior to Officer Biro responding to Plaintiff’s Complaint, Plaintiff filed an

  Amended Complaint on January 2, 2020. See DE 14.

          3.      In Plaintiff’s Amended Complaint, he added Sunrise police officers Clayton

  Roberson, Cary Dejean, Thomas Nelson Jr., Paul Hormann, “William,” and Luis Castro as named

  defendants. See id.
Case 0:19-cv-62181-AMC Document 37 Entered on FLSD Docket 06/10/2020 Page 2 of 6




            4.    Notably, Plaintiff failed to plead any causes of action against the newly added

  defendants.

            5.    On January 16, 2020, undersigned counsel filed his answer and affirmative defenses

  on behalf of Defendant Biro only. See DE 22.

            6.    On January 27, 2020, the Court entered a scheduling order which stated the parties’

  deadline to join additional parties or to amend pleadings was February 24, 2020. See DE 24.

            7.    On March 25, 2020, the Court entered an order of continuance of trial and revised

  several pretrial deadlines. The Court’s order did not revise the deadline for adding additional

  parties or amending the pleadings. See DE 34. Specifically, the Court noted in its order that

  “[t]his Order shall supersede only the inconsistent provisions of previous Scheduling Orders.”

  See id.

            8.    On June 8, 2020, without leave of Court and in violation of this Court’s prior

  scheduling orders, Plaintiff filed his Second Amended Complaint naming additional parties and

  causes of action. See DE 36.

  II.       Motion

            9.    Plaintiff’s Second Amended Complaint was filed without leave of Court and in

  violation of this Court’s prior scheduling orders.

            10.   Plaintiff’s Second Amended Complaint should be stricken as a matter of law as an

  unauthorized filing and one that violates this Court’s prior scheduling orders.

            11.   Plaintiff’s Second Amended Complaint is impertinent and immaterial as a matter

  of law. Additionally, Plaintiff’s Second Amended Complaint fails to state a cause of action against

  any individual or entity not named Biro, therefore is futile.


                                                    2
Case 0:19-cv-62181-AMC Document 37 Entered on FLSD Docket 06/10/2020 Page 3 of 6




         WHEREFORE, Defendants RYAN T. BIRO, CLAYTON ROBERSON, CARY DEJEAN,

  THOMAS NELSON JR., PAUL HORMANN, and LUIS CASTRO request entry of an Order

  striking Plaintiff’s Second Amended Complaint, together with such other and further relief deemed

  necessary and proper.

  III.   Memorandum of law

         “A party may amend his pleading once as a matter of course within 21 days after serving

  it, or if the pleading is one to which a responsive pleading is required, within 21 days after service

  of a responsive pleading or a motion under Rule 12(b), (e), or (f), whichever is earlier.” See Fed.

  R. Civ. P. 15(a)(1)(A),(B). “Under ordinary circumstances, a district court may properly deny

  leave to amend where amendment would be futile.” See Corsello v. Lincare, Inc., 428 F.3d 1008,

  1014 (11th Cir. 2005). “A proposed amendment is futile when the complaint as amended would

  not survive a Rule 12(b)(6) motion to dismiss.” See Burger King Corp. v. Weaver, 169 F.3d 1310,

  1320 (11th Cir. 1999). However, “[w]hen the plaintiff has the right to file an amended complaint

  as a matter of course ... the plain language of Rule 15(a) shows that the [district] court lacks the

  discretion to reject the amended complaint based on its alleged futility.” See Williams v. Bd. of

  Regents of Univ. Sys. of Georgia, 477 F.3d 1282, 1292 n. 6 (11th Cir. 2007); see also; Hoke v.

  Lyle, 716 Fed. Appx. 930, (Mem)–931 (11th Cir. 2018). “The proper method for requesting leave

  to amend a complaint is by filing a motion.” See Fed.R.Civ.P. 7(b); see also Long v. Satz, 181

  F.3d 1275, 1279 (11th Cir.1999). Additionally, “when a more carefully drafted complaint might

  state a claim, a pro se litigant ‘must be given at least one chance to amend the complaint before

  the district court dismisses the action with prejudice.’” See Woldeab v. Dekalb Cty. Bd. of Educ.,


                                                    3
Case 0:19-cv-62181-AMC Document 37 Entered on FLSD Docket 06/10/2020 Page 4 of 6




  885 F.3d 1289, 1291 (11th Cir. 2018) (quoting Thomas v. Town of Davie, 847 F.2d 771, 773 (11th

  Cir. 1988)) (emphasis added).

         Here, Plaintiff has already amended his pleading once as a matter of right. See DE 14.

  Further, the Court’s own scheduling orders plainly spell out the deadlines for amendment and

  adding additional parties. See DE 24 & DE 34. Plaintiff’s Second Amended Complaint was filed

  105 days after the expiration to amend or add additional parties. Plaintiff has already been deposed,

  discovery has been answered, and the case has progressed. Not only has Plaintiff failed to properly

  abide by the Federal Rules of Civil Procedure, he has failed to abide by this Court’s orders.

  “Although the Court must liberally construe pro se pleadings, ‘pro se litigants are nonetheless

  required to conform their pleadings to procedural rules.’” See Hanna v. Florida, 599 F. App’x 362,

  363 (11th Cir. 2015) (citation omitted). Further, Plaintiffs new allegations against the other

  individual officers fail to describe with particularity what each officer did that was violative of

  Plaintiff’s civil rights. “Pro se litigants ‘cannot simply point to some perceived or actual

  wrongdoing and then have the court fill in the facts to support their claim . . . judges cannot and

  must not ‘fill in the blanks’ for pro se litigants; they may only cut some ‘linguistic slack’ in what

  is actually pled.’” See Hanninen v. Fedoravitch, 2009 WL 10668707, at *3 (S.D. Fla. Feb. 26,

  2009) (citation omitted). No valid claims have been pled in Plaintiff’s unauthorized pleading

  against any defendant not named Biro, including Plaintiff naming the “City of Sunrise” in the style

  of the case but failing to allege any custom and policy arguments. Plaintiff’s pleading is

  unauthorized, violative of this Court’s scheduling orders, and fails to state a cause of action against

  the City or any individual not named Biro.




                                                    4
Case 0:19-cv-62181-AMC Document 37 Entered on FLSD Docket 06/10/2020 Page 5 of 6




         WHEREFORE, Defendants RYAN T. BIRO, CLAYTON ROBERSON, CARY DEJEAN,

  THOMAS NELSON JR., PAUL HORMANN, and LUIS CASTRO, request entry of an Order

  striking Plaintiff’s Second Amended Complaint for the above-stated reasons, together with such

  other and further relief deemed necessary and proper.

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 10th day of June, 2020, I electronically filed the
  foregoing document with the Clerk of Court by using the CM/ECF system or by email to all parties.
  I further certify that I either mailed the foregoing document and the Notice of Electronic Filing by
  first class mail to any non CM/ECF participants and/or the foregoing document was served via
  transmission of Notice of Electronic Filing generated by CM/ECF to any and all active CM/ECF
  participants.



                                                BY:     /s/W. Hampton Johnson IV
                                                       W. HAMPTON JOHNSON IV
                                                       FLA. BAR NO. 98607
                                                       JOHNSON, ANSELMO, MURDOCH,
                                                       BURKE, PIPER & HOCHMAN, P.A.
                                                       Attorneys for Defendant
                                                       2455 East Sunrise Boulevard, Suite 1000
                                                       Fort Lauderdale, FL 33304
                                                       954/463-0100 Telephone
                                                       954/463-2444 Facsimile
                                                       whjohnson@jambg.com/young@jambg.com




                                                   5
Case 0:19-cv-62181-AMC Document 37 Entered on FLSD Docket 06/10/2020 Page 6 of 6




                                      SERVICE LIST

  WILHELRMS TEDDYS ANDRE
  PRO SE
  9351 NW 46TH Court
  Sunrise, FL 33351
  646-707-9422
  Wt_andre@yahoo.com

  W. HAMPTON JOHNSON IV, ESQ.
  JOHNSON, ANSELMO, MURDOCH,
  BURKE, PIPER & HOCHMAN, PA
  Attorneys for Defendant
  2455 E. Sunrise Blvd., Suite 1000
  Fort Lauderdale, FL 33304
  whjohnson@jambg.com
  (954) 463-0100 (Phone)
  (954) 463-2444 (Fax)




                                           6
